
	

113 HRES 782 IH: Honoring Steve Sauls on his retirement as Florida International University’s Vice President of Governmental Relations.
U.S. House of Representatives
2014-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 782
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2014
			Ms. Wilson of Florida submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Honoring Steve Sauls on his retirement as Florida International University’s Vice President of
			 Governmental Relations.
	
	
		Whereas, Steve Sauls is retiring in December 2014 following a distinguished public service career
			 spanning more than four decades;Whereas, Steve Sauls has spent much of the past two decades helping build Florida International
			 University (FIU) into a top public research institution with more than
			 52,000 students and 190 degree programs;Whereas, under Steve Sauls’ leadership, FIU has secured over $500 million for construction
			 projects, formed numerous public-private partnerships, established medical
			 and law schools, and grown to become Florida’s second largest university
			 and the fourth largest in the United States;Whereas, Steve Sauls has served as a lobbyist, legislative strategist, fundraiser, senior political
			 advisor to Members of Congress including former Florida Governor and U.S.
			 Senator Bob Graham, and as FIU’s Vice President of Governmental Relations;Whereas, Steve Sauls’ exemplary accomplishments include authoring the Refugee Education Assistance
			 Act of 1980, launching Office Depot’s Education and Diversity Partnership
			 Program, securing unprecedented protections for the Florida Everglades,
			 and obtaining funding for the International Hurricane Center;Whereas, Steve Sauls has earned the respect and trust of his colleagues, government leaders, and
			 education stakeholders;Whereas, Steve Sauls has impacted millions of Americans and their families through his work;Whereas, Steve Sauls is a fifth-generation Floridian who was born and raised in Lakeland, Florida;Whereas, Steve Sauls earned a Bachelor of Science in Journalism from the University of Florida and
			 a Master’s Degree in Public Administration from George Washington
			 University;Whereas, Steve Sauls’ hobbies include cycling, kayaking, listening to Brazilian bossa nova, and
			 watching the Sundance Channel;Whereas, Steve Sauls has long been an active member of the Miami Beach Cultural Arts Council,
			 Greater Miami Chamber of Commerce, Seven/50, and the Southeast Florida’s
			 Regional Planning Project; andWhereas, Steve Sauls considers his greatest achievement to be the successes of the many students he
			 has mentored: Now, therefore, be it
	That the U.S. House of Representatives—
			(1)honors Steve Sauls for his invaluable service to Florida International University, the State of
			 Florida, and the United States; and(2)encourages Americans to join us in thanking Steve Sauls for his many contributions to our Nation
			 and congratulating him on a well-deserved retirement.
